Citation Nr: 0927943	
Decision Date: 07/27/09    Archive Date: 07/30/09

DOCKET NO.  06-25 491	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for a left shoulder 
condition.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Bridgid D. Cleary, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1966 to July 
1970.

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from a July 2005 rating decision of the St. 
Louis, Missouri, Department of Veterans Affairs (VA) Regional 
Office (RO).

The Veteran's representative testified at a Travel Board 
hearing before the undersigned Veterans Law Judge in March 
2008.  A transcript of the hearing is associated with the 
claims file.  During the hearing, the Veteran's 
representative submitted additional evidence with a waiver, 
signed by the Veteran, of initial RO consideration.  See 38 
C.F.R. § 20.1304 (2008).

In a May 2008 decision, the Board denied the Appellant's 
claims, and he appealed the decision to the U.S. Court of 
Appeals For Veterans Claims (Court).  The Appellant, through 
his attorney, and the Secretary of Veterans Affairs submitted 
a Joint Motion for Partial Remand relating to the issue of 
service connection for a left shoulder condition.  In a March 
2009 Order, the Court granted the motion and remanded that 
claim to the Board for further appellate review.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran and his representative contend that the Veteran 
injured his left shoulder during a helicopter crash landing 
on January 11, 1970, and that he now suffers from a left 
shoulder disability as a result of said injury.

In lay statements prepared by the Veteran and Captain J.B., 
they describe an incident that occurred on January 11, 1970, 
where the helicopter in which they were travelling had 
experienced a power settling that caused a crash landing.  In 
an August 2005 letter, D.G., an Archivist at the Naval 
Historical Center, confirmed that a helicopter, piloted by 
Captain J.B., crashed while attempting to land on January 11, 
1970.  In a November 2005 e-mail exchange, K.T., of the U.S. 
Naval Safety Center, confirmed that, in fact, a "mishap" 
did occur on January 11, 1970.  Likewise, the Veteran's 
personnel records show that he was attached to HS-11 at that 
time.

In a letter prepared by Dr. R.S.B. in March 2008, she related 
that the Veteran is her patient; that he has had left 
shoulder pain since an injury sustained in the military with 
a helicopter crash; that a magnetic resonance imaging (MRI) 
of his he left shoulder shows a full-thickness rotator cuff 
tear; and that she is "suspicious that the [left shoulder] 
injury may have been related to his military career."

While the evidence (both lay and medical) described above is 
sufficient to indicate a link between the Veteran's left 
shoulder condition and his period of service, it is 
insufficient to establish that nexus.  Therefore, a medical 
examination is necessary.

Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in 
disability compensation (service connection) claims, the VA 
must provide a VA medical examination when there is (1) 
competent evidence of a current disability or persistent or 
recurrent symptoms of a disability, and (2) evidence 
establishing that an event, injury, or disease occurred in 
service, and (3) an indication that the disability or 
persistent or recurrent symptoms of a disability may be 
associated with the Veteran's service or with another 
service-connected disability, but (4) insufficient competent 
medical evidence on file for the VA to make a decision on the 
claim.  

Accordingly, the case is REMANDED for the following action:

1.	The RO should send to the Veteran and 
his representative a letter requesting 
that the Veteran provide information, 
and, if necessary, authorization, to 
enable it to obtain any additional 
evidence pertinent to the left shoulder 
claim, including the medical records 
from St. Luke's Medical Group in 
Smithville, Missouri, which Dr. R.S.B. 
refers to in her letter.  All records 
obtained pursuant to this request must 
be included in the Veteran's claims 
file.

2.	The RO should schedule the Veteran for 
a VA examination by an examiner with 
appropriate expertise for the purpose 
of determining the nature and etiology 
of any current left shoulder 
disability.  The Veteran's entire 
claims file should be made available to 
the examiner and should be reviewed in 
conjunction with the examination.  All 
tests and studies deemed necessary by 
the examiner should be performed.  
Based on a review of the entire claims 
file and the results of the 
examination, the examiner is asked to 
provide an opinion as to the following:  
Is it at least as likely as not 
(meaning at least 50 percent 
probability or more) that any left 
shoulder condition had its onset during 
service, or was otherwise caused by an 
incident that occurred during service, 
to include the January 1970 helicopter 
crash landing? 

The examiner is also asked to provide 
the rationale used in formulating his 
or her opinion in the written report.

3.	After the above development is 
completed, the RO should adjudicate the 
issue of entitlement to service 
connection for a left shoulder 
disorder.  If the benefit sought is 
denied, the Veteran and his 
representative, if any, should be 
provided a supplemental statement of 
the case.  An appropriate period of 
time should then be allowed for a 
response before the record is returned 
to the Board.

The purpose of this REMAND is to fully develop 
the record; it is not the Board's intent to imply 
whether the benefits requested should be granted 
or denied.  The Veteran needs to take no action 
until otherwise notified.  The Veteran also has 
the right to submit additional evidence and 
argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).


